ACCEPTED
                                                                                                         05-15-00563-cr
                                                                                             FIFTH COURT OF APPEALS
                                                                                                        DALLAS, TEXAS
                                                                                                    7/1/2015 6:42:20 PM
                                                                                                             LISA MATZ
                                                                                                                 CLERK

                                       NO. 05-15-00563-CR

CHAD ALLEN BAILEY                                     §                           FILED IN
                                                      §   IN THE COURT5th
                                                                        OFCOURT OF APPEALS
                                                                           APPEALS   FOR
                                                                              DALLAS, TEXAS
                                                      §
                                                                          7/1/2015 6:42:20 PM
v.                                                    §   THE FIFTH     DISTRICT OF TEXAS
                                                      §                         LISA MATZ
                                                                                  Clerk
THE STATE OF TEXAS                                    §   DALLAS, TEXAS


                            MOTION FOR EXTENSION OF TIME
                              TO FILE APPELLANT’S BRIEF

       NOW COMES, the Appellant, Chad Allen Bailey, and moves for an extension of time to

file the Appellant’s Brief in this case, and in support thereof would show the following:

                                                I.

       The appellant was convicted in the County Criminal Court Number Two, Dallas County,

Texas for the offense of driving while intoxicated in Cause No. MB13-34519-B, styled State of

Texas v. Chad Allen Bailey. On March 23, 2015, the appellant was assessed a punishment of 120

days confinement in the county jail, suspended for 15 months community supervision. A Motion

for New Trial was filed on March 25, 2015 and was denied. Notice of appeal was filed on April

13, 2015.

                                                II.

       The deadline for filing appellant’s brief in July 2, 2015. The appellant has not requested

any extension prior to this request.

                                               III.

       Appellant requests an extension of time of 30-days to file appellant’s brief. Counsel is

requesting the extension because counsel is preparing for trial in State v. Susan Aman, Cause No.

003-88432-2014 set on July 6, 2015, in Collin County and preparing for trial in State. v. Larry

Appellant’s Motion for Extension of Time to File Brie - Page 1
Foster, Cause No. M14-55737, set for trial July 8, 2015, in Dallas County.

                                                 IV.

       WHEREFORE, appellant prays the court grant this motion and extend the deadline for

filing appellant’s brief for thirty-days until August 2, 2015.




                                                       Respectfully submitted,

                                                         /s/ Neil Pask          ________
                                                       NEIL EDWARD PARK
                                                       State Bar of Texas Card No. 15556700

                                                       LAW OFFICE OF NEIL PASK, P.C.
                                                       6116 N. Central Expy.
                                                       Suite 500
                                                       Dallas, Texas 75206
                                                       (214) 360-9700
                                                       Fax (214) 891-9990
                                                       neil@paskcriminaldefense.com



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellant’s Brief was mailed to the Dallas County District Attorney’s
Office, 133 N. Riverfront Blvd. Dallas, Texas 75207 on June 30, 2015.

                                                       ____/s/ Neil Pask______________
                                                       Neil Pask




Appellant’s Motion for Extension of Time to File Brie - Page 2